Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1-3, 6-8, and 11-15 has been withdrawn. 

Allowable Subject Matter
Claims 4-5, 9-10, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“projecting each target point of the second point cloud data into the static background mesh model; obtaining the background attribute of the mesh in the static background mesh model into which each target point is projected; according to the background attribute of the mesh in the static background mesh model into which each target point is projected, recognizing whether the corresponding target point belongs to a point of the dynamic obstacle; performing clustering processing for all points belonging to dynamic obstacles in the second point cloud data, to obtain the corresponding point cloud of dynamic obstacle”
The closest piece of prior art Sofer et al. (Interactive Learning for Point-Cloud Motion Segmentation, Pacific Graphics 2013) describes computing motion segmentation in dynamic, point-cloud scenes; however, Sofer et al. fails  to teach “projecting each target point of the second point cloud data into the static background mesh model; obtaining the background attribute of the mesh in the static background mesh model into which each target point is projected; according to the background attribute of the mesh in the static background mesh model into which each target point is projected, recognizing whether the corresponding target point belongs to a point of the dynamic obstacle; performing clustering processing for all points belonging to dynamic obstacles in the second point cloud data, to obtain the corresponding point cloud of dynamic obstacle”.
Another piece of prior art Hur et al. (Precise free space detection and its application to background extraction, IEEE, 2015) describes build a static reference map, only the background parts in the scene must be extracted by removing dynamic objects in the scanned data; however, Hur et al. fails to teach “attribute of the mesh in the static background mesh model into which each target point is projected, recognizing whether the corresponding target point belongs to a point of the dynamic obstacle; performing clustering processing for all points belonging to dynamic obstacles in the second point cloud data, to obtain the corresponding point cloud of dynamic obstacle”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612